UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-52692 DON MARCOS TRADING CO. (Exact name of registrant as specified in its charter) Florida 65-0921319 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1535 Southeast 17th Street, Suite 107, Ft. Lauderdale, FL33316 (Address of principal executive offices) (954) 356-8111 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of November 16, 2010, the number of shares of common stock outstanding was 48,300,000. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheet – September 30, 2010 and 2009 1 Condensed Statement of Operations – For the three and nine months ended September 30, 2010 and 2009 2 Condensed Statements of Cash Flows – For the three and nine months ended September 30, 2010 and 2009 3 Condensed Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults upon Senior Securities 13 Item 4. (Removed and reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS SEPTEMBER 30, 2, 2009 Unaudited Audited September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - 96 Inventory TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ LONG-TERM LIABILITIES Note payable, officer and stockholder - STOCKHOLDERS’ DEFICIT Preferred stock, no stated value Authorized - 10,000,000 shares Issued and outstanding -0- shares - - Common stock, no par value Authorized - 100,000,000 shares Issued and outstanding - 48,300,000 shares Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 1 DON MARCOS TRADING CO. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 AND FOR THE PERIOD FROM MAY 11, 1999 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) Three Months Ended September 30, Nine Month Ended September 30, May 11, 1999 (Inception) To September 30, REVENUES $
